DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kari Footland on 13 May 2022.

The application has been amended as follows: 

IN THE CLAIMS filed 02/15/2022

1. (Currently Amended) A process for adapting an amount of reducing agent for a removal of nitrogen oxides from gases in an exhaust line of a heat engine of a motor vehicle, the removal of nitrogen oxides being carried out by a system according to a selective catalytic reduction by injection of the amount of reducing agent into the exhaust line, the amount of reducing agent  injected being predetermined by a nominal control pre-established on characteristics of the system and motorization of the motor vehicle by establishing a control model that estimates an efficiency of conversion of the nitrogen oxides by the system, the nominal control being corrected while the motor vehicle is operating by an adaptive control that takes into account an amount of nitrogen oxides measured before and after the system by upstream and downstream  nitrogen oxide sensors respectively, the adaptive control including an adaptive correction  which is carried out when the amount of nitrogen oxides downstream of the system is outside of a predetermined correction range, the process comprising: 
aligning the amounts of nitrogen oxides measured by the upstream and downstream nitrogen oxide sensors toward a largest amount of nitrogen oxides measured by one of the upstream and downstream nitrogen oxide sensors with a readjusted calibration of the other sensor of the upstream and downstream nitrogen oxide sensors that has measured a lowest amount of nitrogen oxides as a function of the largest amount, the aligning of the nitrogen oxides measured by the upstream and downstream nitrogen oxide sensors taking place when no injection of reducing agent into the exhaust line is effective and with a catalyst of the system emptied of a store of ammonia within the system; 
aligning the reduction of the nitrogen oxides estimated by the control model with the reduction of the nitrogen oxides measured by the upstream and downstream sensors by a difference between amounts of nitrogen oxides upstream and downstream during a substoichiometric injection of reducing agent without creation of the store of ammonia within the catalyst of the system, the aligning the reduction of the nitrogen oxides taking place via a first correction of the amount of reducing agent injected, after the aligning of the nitrogen oxides measured by the upstream and downstream nitrogen oxide sensors; and
aligning an efficiency of retaining nitrogen oxides measured by the control model with an efficiency of retaining nitrogen oxides estimated by the sensors after the aligning of the nitrogen oxides measured by the upstream and downstream nitrogen oxide sensors and after the aligning the reduction of the nitrogen oxides, the aligning the efficiency of the retaining nitrogen oxides taking place via a second correction of the amount of reducing agent injected as the adaptive correction.

2. (Currently Amended) The process as claimed in claim 1, wherein the nominal control is corrected by the adaptive correction according to a correction factor imposed on the amount of reducing agent predetermined by [[the]] a nominal correction.

7. (Currently Amended) An assembly , the assembly comprising: 
[[the]] a selective catalytic reduction system; and 
[[the]] an exhaust line of gases resulting from a combustion in a vehicle heat engine, the exhaust line housing a catalyst of the selective catalytic reduction system and being passed through by an injector of reducing agent upstream of the catalyst, the exhaust line integrating [[the]] a nitrogen oxides sensor upstream of the catalyst and [[the]] a nitrogen oxides sensor downstream of the catalyst, 
wherein the selective catalytic reduction system comprises a monitoring-controller configured to determine a nominal amount of reducing agent to be injected into the exhaust line and configured to execute the process of claim 1 to adaptively correct the nominal amount according to the measurements of the upstream and downstream nitrogen oxide sensors received by  the monitoring-controller while the selective Appln. No. 16/633,354catalytic reduction system is operating.

8. (Currently Amended) The assembly as claimed in claim 7, wherein the downstream sensor is a non-selective sensor of nitrogen oxides and measures an amount of ammonia not used or not stored in the catalyst and discharged into the exhaust line.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest at least “aligning an efficiency of retaining nitrogen oxides measured by the control model with an efficiency of retaining nitrogen oxides estimated by the sensors after the aligning of the nitrogen oxides measured by the upstream and downstream nitrogen oxide sensors and after the aligning the reduction of the nitrogen oxides, the aligning the efficiency of the retaining nitrogen oxides taking place via a second correction of the amount of reducing agent injected as the adaptive correction.”.
The closest prior art of record is Cho et al. (US 2015/0177746). Cho et al. (Cho) discloses an exhaust treatment system with reductant dosing correction for an SCR catalyst. (See Cho, Abstract). However, Cho fails to teach or fairly suggest, alone or in combination, “aligning an efficiency of retaining nitrogen oxides measured by the control model with an efficiency of retaining nitrogen oxides estimated by the sensors after the aligning of the nitrogen oxides measured by the upstream and downstream nitrogen oxide sensors and after the aligning the reduction of the nitrogen oxides, the aligning the efficiency of the retaining nitrogen oxides taking place via a second correction of the amount of reducing agent injected as the adaptive correction.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746